       Case 1:20-cv-00462-GSA Document 17 Filed 04/15/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      RANDY SCOTT JONES,                                      CASE NUMBER: 1:20-cv-00462-GSA
 7
                         Plaintiff,
 8                                                            ORDER GRANTING DEFENDANT’S
             v.                                               UNOPPOSED MOTION FOR
 9                                                            EXTENSION OF TIME
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.                           (Doc. 16)
12

13

14          It is ordered that Defendant’s first unopposed motion for an extension of time to file a

15   response letter brief (Doc. 16) is granted. Defendant shall file a response letter brief on or before

16   May 5, 2021. All other deadlines are adjusted accordingly.

17

18

19   IT IS SO ORDERED.
20
        Dated:     April 15, 2021                            /s/ Gary S. Austin
21                                                    UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       1
